Citation Nr: 0005861	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of head 
injuries, including normal pressure hydrocephalus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from August 1947 to December 
1967.

This appeal arose from a rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO) in August 1994 which denied the veteran's request to 
reopen his claim for service connection for hydrocephalus.  
The RO, in a supplemental statement of the case issued in 
April 1996, indicated that the veteran's claim for service 
connection for the residuals of head injuries, including 
normal pressure hydrocephalus, had been reopened.  The Board 
of Veterans' Appeals (Board), in August 1997, agreed that the 
veteran's claim should be reopened as the Board decided to 
consider the claim on its merits; the case was remanded the 
case for further development.

On November 4, 1998, the Board issued a decision which found 
that the veteran's claim was well-grounded and denied the 
claim on the merits.  The veteran appealed the Board's 1998 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court).  By order 
dated March 31, 1999, the Court vacated the Board's decision 
and remanded the matter to the Board for compliance with the 
instructions in the motion for remand.  Copies of the Court's 
order and the motion for remand are included in the veteran's 
claims file.


FINDINGS OF FACT

1.  The veteran has normal pressure hydrocephalus

2.  Service medical records reflect that the veteran engaged 
in competitive boxing for the United States Air Force.   

3.  VA medical records have suggested the possibility that 
trauma to the head as a result of boxing in service caused 
dementia pugilistica or boxer's encephalopathy which resulted 
in normal pressure hydrocephalus. 

CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of head injuries, including normal pressure hydrocephalus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The evidence of record reflects that the veteran engaged in 
competitive boxing for the United States Air Force during his 
period of service, participating in many bouts.  Thereafter, 
in 1983, he was shunted for normal pressure hydrocephalus.  
In a 1994 statement, a VA physician opined that the veteran's 
participation in the sport of boxing lead to hydrocephalus.  
In contrast, a second VA physician indicated that it was 
unlikely that participation in boxing lead to neurological 
problems.  In the Board's opinion, the opinions of the VA 
physicians create a nexus sufficient to make this claim well-
grounded.


ORDER

The claim of entitlement to service connection for residuals 
of head injuries, including normal pressure hydrocephalus is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residuals of head injuries, including normal pressure 
hydrocephalus is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Chief, General Medicine Clinic, at the Dayton, Ohio, VA 
Medical Center, in a statement dated in January 1994, 
indicated that she had been the veteran's primary physician 
for more than four years.  She stated that the veteran had 
required the placement of a ventriculoperitoneal shunt to 
treat symptomatic hydrocephalus.  She related that, in 
reviewing the veteran's history and VA records, it had been 
multiple physicians' conclusions that this condition was a 
direct result of the veteran's prior history of participating 
in the sport of boxing.  She stated that she shared that 
conclusion.  A review of the claims folder does not find the 
multiple statements alluded to by the physician.

Following a March 1996 VA neurological examination, the 
assessment was normal pressure hydrocephalus, status post 
ventriculoperitoneal shunt.  It was noted that the symptoms 
due to the condition were considerably improved by the 
operation and had not substantially changed since then.  The 
examiner indicated that the current neurological examination 
revealed only evidence for fairly mild peripheral neuropathy 
secondary to diabetes mellitus,  The examiner concluded that, 
in spite of cerebral concussion experienced during the 
veteran's military service years,  there was no historical or 
physical connection between early injury of the brain and the 
normal pressure hydrocephalus discovered in the 1980's.

The VA neurologist who examined the veteran in March 1996 
again conducted a VA special neurological examination of the 
veteran in January 1998.  The physician again noted the 
history and, after examination, the assessment was normal 
pressure hydrocephalus, status post ventriculoperitoneal 
shunt.  The neurologist reported that the veteran's record 
did not show a head injury in the sense of craniocerebral 
trauma and that there was no residual in the immediate and 
late subsequent period.  After observing that the only real 
question was whether repeated relatively mild injury of the 
brain suffered during the veteran's boxing years had resulted 
in a delayed appearance of dementia pugilistica, the 
neurologist indicated that literature was not clear on this 
point.  He stated that most situations occurred in 
professional boxers and that it was associated with 
extrapyramidal symptoms suggestive of Parkinson's disease 
together with disturbance of memory, bladder control, and 
gait disturbance.  
The examiner related that since so-called normal pressure 
hydrocephalus was not understood for most situations where an 
apparent cause was not found, the relationship between what 
was usually called normal pressure hydrocephalus and the 
veteran's past history of engagement in boxing sports with 
presumably frequent but mild brain injury could not be stated 
with certainty.  The examiner opined that the length of delay 
in the onset of neurological symptoms, effectiveness of the 
shunt procedure in arresting the progression of symptoms and 
the lack of Parkinsonian symptoms made it less likely that 
the veteran's current neurological disorder was related to 
his past boxing.

In a Motion for Remand and for Stay of Further Proceedings, 
dated in February 1999, it was noted that neither the Board, 
nor the neurologist in 1996 or 1998 mentioned a less severe 
syndrome known as "boxer's encephalopathy".  This was the 
first mention of the disorder.  

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Under the circumstances, the case is remanded for the 
following:

1.  The RO is to ascertain if Karen E. 
Kirkham, M.D., who was the Chief, 
General Medicine Clinic, at the Dayton, 
Ohio, VA Medical Center, in January 1994 
is still on staff at the Dayton VAMC.  
If she is, the RO is to request that she 
review her statement of January 6, 1994, 
and provide the RO with a list of the 
"multiple physicians" referred to in her 
statement, and copies of the supporting 
documents signed by these "multiple 
physicians".  Any records received 
should be associated with the claims 
folder.

2.  Only after the above action has been 
completed, the RO is to ascertain if 
Tsing-Chiang, M.D., is still in the 
employment of the Dayton VAMC.  If so, 
the RO is to contact Dr. Chiang, and 
request that he once again review the 
claims file.  He is requested to render 
an opinion whether the veteran's boxing 
during service caused boxer's 
encephalopathy, or dementia pugilistica, 
resulting in normal pressure 
hydrocephalus or any current 
neurological disorder.  He is requested 
to comment what role, if any, the 
veteran's diabetes mellitus and his 
history of alcohol abuse play in the 
development of his current neurological 
problems.  The neurologist is requested 
to provide complete reasons and bases 
for his opinion.  If Dr. Chiang is 
unavailable, the case should be referred 
to another VA neurologist who should be 
requested to follow the instructions 
provided for Dr. Chiang.  Any opinion 
received should be associated with the 
claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 



